         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

GLENN ARTHUR SINCLAIR and                        )
MARILYN SINCLAIR,                                )
                                                 )
                            Plaintiffs,          )
                                                 )       Case No. CIV-18-938-D
v.                                               )
                                                 )
HEMBREE & HODGSON                                )
CONSTRUCTION, L.L.C.,                            )
JUBIL LEE McBLAIR,                               )
JSW PROPERTIES, INC., and                        )
CONTINENTAL TIRE NORTH                           )
AMERICA, INC.                                    )
                                                 )
                            Defendants.          )

                                          ORDER

       Before the Court is a Motion for Partial Summary Judgment filed by Defendant

Hembree & Hodgson Construction, LLC (“H&H”) [Doc. No. 83]. Plaintiffs responded in

opposition [Doc. No. 113], and H&H replied [Doc. No. 131]. The matter is fully briefed

and at issue.

                                     BACKGROUND

       This action arises out of injuries sustained by Plaintiff Glenn Sinclair in a rollover

vehicle accident on October 2, 2017, around 5:41 p.m. Mr. Sinclair and Defendant Jubil

Lee McBlair (“McBlair”) were involved in a head-on collision on County Road 170 near

Marland, Oklahoma, in Noble County. Mr. Sinclair was driving southbound in a 2017

Dodge Ram 2500. McBlair was driving northbound in a 2001 Ford F-350. McBlair, who

was employed by H&H and was driving while impaired, lost control of his pickup truck
           Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 2 of 13



when the front driver’s side tire blew out. The tire, which was 17 years old, was mounted

on the truck by JSW Properties, Inc., d/b/a Take Ten Tire & Lube (“Take Ten”), and was

manufactured and sold by Continental Tire North America, Inc. McBlair’s vehicle crossed

the center line and collided with Mr. Sinclair’s vehicle.

         The vehicle McBlair was driving at the time of the accident was owned by H&H.

H&H admits that McBlair was acting within the course and scope of his employment with

H&H at the time of the accident. H&H seeks summary judgment as to Mr. Sinclair’s

negligent hiring, training, supervision, and entrustment claims and his request for punitive

damages.

                               STANDARD OF DECISION

         Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315 (10th Cir. 2017) (quoting FED. R. CIV. P.

56(a)). A dispute is genuine “if there is sufficient evidence on each side so that a rational

trier of fact could resolve the issue either way,” and it is material “if under the substantive

law it is essential to the proper disposition of the claim.” Becker v. Bateman, 709 F.3d

1019, 1022 (10th Cir. 2013) (internal quotation marks omitted). At the summary judgment

stage, the Court views the facts and all reasonable inferences in the light most favorable to

the nonmoving party. Williams v. FedEx Corp. Services, 849 F.3d 889, 896 (10th Cir.

2017).

         “The movant bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.”

                                              2
         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 3 of 13



Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670–71 (10th Cir. 1998) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the movant meets that burden, the

nonmovant must “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671; see also FED. R. CIV. P. 56(c)(1)(A). To

accomplish this, the nonmovant must identify facts by reference to the pleadings,

depositions, other discovery materials, exhibits, or affidavits. See Id. The Court is not

limited to the cited materials, but rather may consider other materials in the record. FED.

R. CIV. P. 56(c)(3). The Court’s inquiry is whether the facts and evidence of record present

“a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251–52 (1986). Unsupported conclusory allegations are not sufficient to defeat summary

judgment. Matthiesen v. Banc One Mortg. Corp., 173 F.3d 1242, 1247 (10th Cir. 1999).

                                       DISCUSSION

       Statement of Facts1

       Mr. Sinclair alleges that H&H is responsible for the actions and conduct of McBlair

under the doctrine of respondeat superior. H&H admits that McBlair was acting within

the course and scope of his employment at the time of the accident.




1
  This statement includes material facts presented by both parties that are supported as
required by FED. R. CIV. P. 56(c)(1). If a party has asserted a fact, or asserted that a fact is
disputed, but has failed to provide necessary support, the assertion is disregarded. All facts
are stated in the light most favorable to Plaintiffs.
                                               3
           Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 4 of 13



         McBlair’s driver’s license was suspended in 2008. It was suspended a second time

in 2012 or 2013, but was reinstated four years before the accident. John Hodgson, co-owner

of H&H, hired McBlair in 2014, after the company conducted a background check. Mr.

Hodgson stated that the company’s background check consisted of checking court records

and calling the applicant’s references. Mr. Hodgson testified in his deposition that what

mattered was that McBlair had a valid driver’s license when he was hired. He was not

aware that McBlair’s driver’s license had been revoked twice or that McBlair had been

arrested at least ten times prior to his employment with H&H.2 Mr. Hodgson was only

aware of McBlair’s driving under the influence arrest in 2008.

         Four months before the accident, H&H gave McBlair the 2001 Ford F-350 to drive.

Jason Johnson (“Johnson”), McBlair’s site foreman, “assumed everyone [at H&H] knew”

of McBlair’s drinking on the job.3 Johnson’s Dep. Tr. at 19 [Doc. No. 113-4 at 2]. Johnson

testified in his deposition that he would sometimes “take a shot just to appease” McBlair.

Id. Both McBlair and Johnson testified that McBlair had consumed alcohol on October 2,

2017, while he was still at the job site. Because McBlair had been drinking and Allen

Harmon (“Harmon”)—another H&H employee had not—Johnson “assumed” Harmon

would drive the truck back to the office. Johnson’s Dep. Tr. at 4 [Doc. No. 83-3 at 2].

However, McBlair drove, and Harmon rode in the passenger seat.




2
    Most of McBlair’s arrests were for alcohol or drug offenses.
3
 Johnson worried that after McBlair was given the truck to drive that he would continue
drinking on the job. He believed that McBlair’s drinking was obvious to others at H&H.
                                              4
          Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 5 of 13



        According to Harmon, there was nothing out of the ordinary with the vehicle or the

tires in the twenty minutes preceding the crash. Harmon’s first indication that something

was wrong was “the pop of the tire,” and “within just split seconds,” the truck collided with

the other truck. Harmon’s Dep. Tr. at 17 [Doc. No. 83-4 at 3]. Plaintiffs assert that the

first indication that something was wrong should have been when McBlair operated the

vehicle while impaired.

        Oklahoma Highway Patrol Trooper Tyler Langston investigated the accident. He

testified that the cause of the accident was the blown tire, but that McBlair’s impairment

could have slowed his reaction time. H&H’s expert witness on accident investigation and

reconstruction, Cline Young, Ph.D., P.E., has opined that if the tire marks were measured

correctly and represent the entirety of the deceleration distance from blowout to impact,

then the “accident was going to happen anyway due to the defective nature of the left front

tire.” Young’s Report [Doc. No. 83-6 at 3].

        Analysis

   I.      Because H&H concedes that McBlair was acting within the scope of his
           employment at the time of the accident, Mr. Sinclair’s hiring, training, and
           supervision claims against H&H are superfluous.
        Citing Jordan v. Cates, 935 P.2d 289, 294 (Okla. 1997), H&H seeks summary

judgment on Mr. Sinclair’s claims that H&H was negligent with regard to hiring, training,

and supervising McBlair. Because H&H concedes that McBlair was acting within the

scope of his employment at the time of the accident, H&H asserts that these direct liability

claims are superfluous.



                                              5
         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 6 of 13



       In Jordan, a store visitor was involved in an altercation with an employee of the

store. Id. at 291. The visitor alleged that during the altercation the employee assaulted and

battered him. Id. He sought to recover against the store for its vicarious liability under the

theory of respondeat superior. Id. Additionally, he brought a separate claim directly

against the store for negligent hiring and retention of the employee. Id.

       Recognizing the required elements to confer respondeat superior liability, the

employer stipulated that the altercation occurred while its employee was acting within the

scope of his employment and that it would be liable for any damages awarded by the jury.

Id. at 292. In light of this admission, the trial court granted summary judgment to the

employer on the negligent hiring and retention claims. Id. The Oklahoma Supreme Court

upheld the grant of summary judgment, concluding that:

       [T]he theory of negligent hiring and retention is available in a nonvicarious
       liability case or in a case where vicarious liability has not been established.
       In the case at bar, vicarious liability has been established through stipulation
       . . . . Our holding today is limited to those situations where the employer
       stipulates that liability, if any, would be under the respondeat superior
       doctrine, thereby making any other theory for imposing liability on the
       employer unnecessary and superfluous. Because vicarious liability can
       include liability for punitive damages, the theory of negligent hiring and
       retention imposes no further liability on employer.

Id. at 293.

       Two years later, the Oklahoma Supreme Court reiterated this limitation on employer

liability: although “[e]mployers may be held liable for negligence in hiring, supervising or

retaining an employee[,] . . . th[is] theory of recovery is available if vicarious liability is

not established.” N.H. v. Presbyterian Church (U.S.A.), 998 P.2d 592, 600 (Okla. 1999).



                                              6
            Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 7 of 13



          Thus, H&H is correct that separate negligent hiring, training, and supervision claims

are superfluous in a case where vicarious liability has been established through stipulation.

Accordingly, H&H’s motion for summary judgment is granted as to Mr. Sinclair’s

negligent hiring, training, and supervision claims, in light of its concession that McBlair

was acting within the scope of his employment.4

    II.      Whether H&H negligently entrusted McBlair with its company vehicle is a
             question of fact for the jury to determine.

          H&H contends that summary judgment is appropriate on Mr. Sinclair’s negligent

entrustment claim because Mr. Sinclair lacks evidence to support such a claim. Liability

for negligent entrustment of a vehicle may be imposed only when the following elements

are established: (1) a person who owns or has possession and control of an automobile

allowed another driver to operate the automobile; (2) the person knew or reasonably should


4
  In Fox v. Mize, 428 P.3d 314, 321–22 (Okla. 2018), the Oklahoma Supreme Court
concluded that negligent entrustment cases are separate and distinct from respondeat
superior negligence liability. Thus, an “employer’s stipulation that an accident occurred
during the course and scope of employment does not, as a matter of law, bar a negligent
entrustment claim.” Id. at 322. The court in Fox did not decide whether a negligent hiring
claim should be treated differently than a negligent entrustment claim because that issue
was not before it. Id. Further, Jordan v. Cates has not been overruled and remains good
law, and the Court must follow it. See, e.g., Annese v. U.S. Xpress, Inc., No. CIV-17-655-
C, 2019 WL 1246207, at *3 (W.D. Okla. Mar. 18, 2019) (dismissing the plaintiff’s
negligent hiring claim because Jordan has not been overruled); Thurmond v. CRST
Expedited, Inc., No. CIV-18-1142-R, 2019 WL 6311996, at *1 (W.D. Okla. Nov. 25, 2019)
(maintaining the prior status of the law that a negligent hiring claim is superfluous where
an employer stipulates that its employee was acting within the scope of employment at the
time of the accident).



                                                7
         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 8 of 13



have known that the other driver was careless, reckless, and incompetent; and (3) an injury

was caused by the careless and reckless driving of the automobile. Green v. Harris, 70

P.3d 866, 871 (Okla. 2003).

      The parties do not dispute the first element. McBlair was given the 2001 Ford F-

350 to drive by H&H four months before the accident. Although Johnson said he assumed

Harmon would drive the truck back to the office since McBlair had been drinking and

Harmon had not, there is no evidence to support Johnson’s assumption. Johnson did not

tell McBlair not to drive the company truck that day. Johnson likewise drove his truck

after consuming alcohol that day.5

      The Oklahoma Supreme Court “has long held that intoxication and the ‘propensity

for becoming intoxicated’ can result in liability for the supplier of the automobile if the

supplier knows or has reason to know of such intoxication or propensity for becoming

intoxicated.” Sheffer v. Carolina Forge Co., L.L.C., 306 P.3d 544, 548 (Okla. 2013)

(quoting Nat’l Trailer Convoy, Inc. v. Saul, 375 P.2d 922, 929 (Okla. 1962)). Prior to

entrusting McBlair with the truck, Mr. Hodgson was aware of McBlair’s driving under the

influence arrest in 2008. Johnson, as site foreman, was aware of McBlair’s drinking on the

job, and he sometimes consumed alcohol with McBlair on the job. They consumed alcohol

on the job site the day of the accident. Concerning which people at H&H knew of

McBlair’s drinking, Johnson stated the following:

       Q:     Did you ever worry that when he was given a truck he was going to
              keep drinking like he was?

5
 It is unclear from the record whether Johnson drove his personal vehicle or a company
vehicle on October 2, 2017.
                                            8
         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 9 of 13




       A:     Yes, I did.

       Q:     Did you ever tell anybody that?

       A:     Sure I’m not the only one, but people know.

       Q:     When you say “people,” who do you think knew?

       A:     Everyone.

       Q:     Everyone at [H&H] knew he had a problem?

       A:     Well, maybe I assumed everyone knew.

       Q:     Was it pretty obvious?

       A:     I think so. But a lot of people in construction do have problems.

Johnson’s Dep. Tr. at 19 [Doc. No. 113-44 at 2]. “The question of negligent entrustment

is one of fact for the jury, and may be proven by circumstantial as well as positive or direct

evidence.” Green, 70 P.3d at 871. The Court finds that the evidence is sufficient to raise

a genuine dispute as to whether H&H knew or should have known of McBlair’s propensity

for becoming intoxicated.

       H&H asserts that the blown tire was the proximate cause of Mr. Sinclair’s injuries

and not McBlair’s driving while impaired. H&H points to its expert’s opinion to support

its argument. Specifically, Mr. Young opined that if the tire marks were measured correctly

and represent the entirety of the deceleration distance from blowout to impact, then the

“accident was going to happen anyway due to the defective nature of the left front tire.”

Young’s Report [Doc. No. 83-6 at 3]. Although Mr. Sinclair does not dispute that this is




                                              9
         Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 10 of 13



Mr. Young’s opinion, Mr. Sinclair points to Trooper Langston’s testimony that McBlair’s

impairment could have slowed his reaction to the blown tire.

       “Not every intervening cause will insulate the original negligent actor from

liability.” Minor v. Zidell Trust, 618 P.2d 392, 394 (Okla. 1980). The Oklahoma Supreme

Court has concluded that a “true supervening cause that cuts off possible liability for the

original negligence” is a cause that meets these three requirements: (1) it is independent

of the original act; (2) it is adequate on its own to bring about the result; and (3) it was not

reasonably foreseeable. Id. The Court finds that proximate cause is an issue for the jury,

and the jury can be instructed on direct, concurrent, and intervening causes. Clark v.

Turner, 99 P.3d 736, 744 (Okla. Civ. App. 2004).

       It is disputed whether the blown tire on its own caused the accident or whether

McBlair’s slowed reaction time from drinking while impaired contributed to the accident.

There is also evidence of record that the tire blow-out was foreseeable. The parties do not

dispute that the tire was 17 years old, and that it was mounted on the front driver’s side of

the truck about three months before the accident.

       On the record presented, disputed facts and conflicting inferences from disputed

facts could lead a reasonable person to conclude that H&H knew or had reason to know

that McBlair was likely to drive the vehicle while impaired and create an unreasonable risk

of harm to others when the accident occurred. Accordingly, H&H’s motion for summary

judgment is denied as to Mr. Sinclair’s negligent entrustment claim.




                                              10
        Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 11 of 13



       III.   Mr. Sinclair’s request for punitive damages is an issue for the jury.

       Under Oklahoma law, punitive damages are a question for the jury and are only

available in actions involving fraud, oppression, malice, or gross negligence. Fuller v.

Neundorf, 278 P.2d 836, 839 (Okla. 1954); see also Fox v. Oklahoma Mem’l Hosp., 774

P.2d 459, 462 (Okla. 1989) (concluding that issues of negligence and the degrees thereof

are questions for the trier of fact). Although gross negligence is defined in the Oklahoma

Statutes as “the want of slight care and diligence,” the Oklahoma Supreme Court has not

adopted this definition as the kind of gross negligence that would support punitive

damages. See OKLA. STAT. tit. 25, § 6; see also White v. B.K. Trucking Co., Inc., 405 F.

Supp. 1068, 1070 (W.D. Okla. 1975).

       Instead, the Oklahoma Supreme Court refers to gross negligence as a reckless

disregard for the rights of others or the equivalent of evil intent. B.K. Trucking Co., Inc.,

405 F. Supp. at 1070; see also Fuller, 278 P.2d at 839. “Punitive damages are allowable

when there is evidence of reckless and wanton disregard of another’s rights from which

malice and evil intent may be inferred.” Graham v. Keuchel, 847 P.2d 342, 363–64 (Okla.

1993) (indicating that evil intent may be inferred from a complete indifference to the

consequences, reckless disregard of the safety of others, or gross negligence). The Court

finds that a reasonable person could conclude from the evidence of record that H&H was

indifferent to the consequences of its actions or demonstrated reckless disregard of

another’s rights.

       Mr. Hodgson was aware of McBlair’s driving under the influence arrest in 2008.

Johnson, who expressed concerns about McBlair’s drinking, sometimes consumed alcohol

                                             11
            Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 12 of 13



with McBlair on the job. They consumed alcohol on the job site the day of the accident.

Further, Johnson believed that McBlair’s drinking was obvious to others at H&H, and

assumed everyone at H&H knew of McBlair’s drinking problem.

         Although Johnson said he assumed Harmon would drive the truck back to the

office since McBlair had been drinking and Harmon had not, there is no evidence to support

Johnson’s assumption. Johnson did not tell McBlair not to drive, and Johnson, himself,

drove his truck after consuming alcohol that day. Finally, it is undisputed that the blown

tire was 17 years old and was mounted on the front driver’s side of the truck about three

months before the accident. Thus, there are facts that support an inference that H&H was

indifferent to the consequences of its actions or demonstrated reckless disregard by

entrusting McBlair with the company vehicle. Thus, punitive damages are a question for

the jury.

                                    CONCLUSION
       Based on the foregoing, the Court finds that there are genuine disputes of material

fact that preclude summary judgment on Mr. Sinclair’s negligent entrustment claim and

his request for punitive damages. The Court, however, grants summary judgment to H&H

on Mr. Sinclair’s negligent hiring, training, and supervision claims. Accordingly, H&H’s

Motion for Partial Summary Judgment [Doc. No. 83] is GRANTED in part and DENIED

in part, as set forth herein.




                                           12
 Case 5:18-cv-00938-D Document 135 Filed 07/13/20 Page 13 of 13



IT IS SO ORDERED this 13th day of July 2020.




                                 13
